DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 20, 2019. Claims 1 & 4-15 are pending. Claims 2-3 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2017/0354379, fully supported by provisional application 62/349,557) (“Goyal” hereinafter) in view of Lavy et al. (US 2015/0216442) (“Lavy” hereinafter).
claim 1, Goyal discloses a sensing system 100D for-indicating a position of a tip of a surgical instrument 200E, comprising:
a needle 104C (see at least fig. 7), 
a plurality of electrodes 702A-C (see at least fig. 7 and par 0054); and
an impedance analyzer 124 including circuitry configured to continuously measure impedance and phase using one or more frequencies (see at least par 0032 & 0048-0049). 
Goyal discloses a sensing system, as described above, that fails to explicitly teach a system comprising a needle including a conductive core terminating at a distal tip of the needle, wherein the distal tip includes an exposed surface that is not covered by electrically insulating material, wherein the needle further includes a coating or removable lining made of electrically insulating material covering at least a portion of the length of the needle proximate to the distal tip, a plurality of electrodes including: a distal electrode formed by the exposed surface of the needle; and at least one electrode isolated from the conductive core of the needle, wherein the at least one electrode comprises a ring or band disposed on the coating or removable lining; wherein the plurality of electrodes are connected to the impedance analyzer by wired connectors.
However, Lavy teaches that it is known to provide a system comprising a needle including a conductive core 41 terminating at a distal tip of the needle (see at least abstract, fig. 4 and par 0112), wherein the distal tip includes an exposed surface 401 that is not covered by electrically insulating material 42, wherein the needle further includes a coating or removable lining 42 made of electrically insulating material covering at least a portion of the length of the needle proximate to the distal tip, a  a distal electrode 401 formed by the exposed surface of the needle; and at least one electrode 43 isolated from the conductive core 41 of the needle, wherein the at least one electrode 43 comprises a ring or band 43 disposed on the coating or removable lining 42 (see at least fig. 4 and par 0112-0114); wherein the plurality of electrodes are connected to the impedance analyzer by wired connectors (see at least par 0111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal with a needle including a conductive core terminating at a distal tip of the needle, wherein the distal tip includes an exposed surface that is not covered by electrically insulating material, wherein the needle further includes a coating or removable lining made of electrically insulating material covering at least a portion of the length of the needle proximate to the distal tip, a plurality of electrodes including: a distal electrode formed by the exposed surface of the needle; and at least one electrode isolated from the conductive core of the needle, wherein the at least one electrode comprises a ring or band disposed on the coating or removable lining; wherein the plurality of electrodes are connected to the impedance analyzer by wired connectors as taught by Lavy since such a modification would amount to applying a known technique (i.e. using a multilayer coaxial probe taught by Lavy) to improve similar devices (i.e. the sleeve 104C of Goyal) in the same way such as using a standard needle that has been prefabricated for another use, by merely later adding the probe capabilities (i.e., via multiple coating) thereon (see at least par 0143)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Goyal discloses a sensing system of claim 1, wherein the plurality of electrodes further includes a pad electrode 138 applicable to the skin of a patient (see at least par 0031 & 0055) and connected to the impedance analyzer 124 (see at least par 0030 & 0032).
In regards to claim 5, Goyal discloses a sensing system, as described above in claim 1, that fails to explicitly teach a system wherein the at least one electrode comprises two or more electrodes located along the length of the coating or removable lining and connected to the impedance analyzer. However, Lavy is analogous prior art and teaches a system wherein the at least one electrode 43 comprises two or more electrodes located along the length of the coating or removable lining (see at least fig. 4 and par 0112-0114) and connected to the impedance analyzer (see at least par 0107). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal wherein the at least one electrode comprises two or more electrodes located along the length of the coating or removable lining and connected to the impedance analyzer as taught by Lavy since such a modification would amount to applying a known technique (i.e. using a multilayer coaxial probe taught by Lavy) to improve similar devices (i.e. the sleeve 104C of Goyal) in the same way such as using a standard needle that has been prefabricated for another use, by merely later adding the probe capabilities (i.e., via multiple coating) thereon (see at least par 0143)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Goyal discloses a sensing system, as described above in claim 5, that fails to explicitly teach a system wherein each of the two or more electrodes comprises a ring or band disposed on the coating or removable lining. However, Lavy teaches that it is known to provide a system wherein each of the two or more electrodes 43 comprises a ring or band disposed on the coating or removable lining (see at least fig. 4 and par 0112-0114). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal wherein each of the two or more electrodes comprises a ring or band disposed on the coating or removable lining as taught by Lavy since such a modification would amount to applying a known technique (i.e. using a multilayer coaxial probe taught by Lavy) to improve similar devices (i.e. the sleeve 104C of Goyal) in the same way such as using a standard needle that has been prefabricated for another use, by merely later adding the probe capabilities (i.e., via multiple coating) thereon (see at least par 0143)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Goyal discloses a sensing system wherein the impedance analyzer comprises: 
a signal generator operable to generate AC voltage signals of tunable frequencies and amplitude; 
a signal sensor operable to measure AC current signals, 
wherein two of the plurality of electrodes 702A-C are connected in parallel to the signal generator (see at least fig. 7 and par 0048-0049 & 0054).
In regards to claim 10, Goyal discloses a sensing system wherein the impedance analyzer comprises:
a signal generator operable to generate AC current signals of tunable frequencies and amplitude;
a signal sensor operable to measure AC voltage signals, and
wherein two of the plurality of electrodes 702A-C are connected in parallel to the signal sensor (see at least fig. 7 and par 0048-0049 & 0054).
In regards to claim 11, Goyal discloses a sensing system, as described above in claim 1, that fails to explicitly teach a system wherein the wired connectors are detachable from the impedance analyzer. However, Lavy teaches that it is known to provide a system wherein the wired connectors (see at least figs. 2-3 and par 0104 & 0110-0111) are detachable from the impedance analyzer (see at least par 0107). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal wherein the wired connectors are detachable from the impedance analyzer as taught by Lavy in order to render the electronic portion of the device (i.e., impedance analyzer) reusable with the same or a different needle, and/or to simply allow the electronic portion to be disconnected when not in use once the needle position has been determined, thereby decluttering the surgical site from unnecessary tools or devices. 
In regards to claim 12, Goyal discloses a sensing system further comprising a computer executing computer software (see at least par 0032) and a user interface 126D (see at least par 0033-0034 & 0064), the computer software being capable of determining a position of the distal tip of the needle (see at least par 0026).
In regards to claim 13, Goyal discloses a sensing system wherein impedance analyzer includes:
a signal generator operable to generate AC voltage signals of tunable frequencies and amplitude (see at least par 0048-0049); 
circuitry to measure current (see at least par 0048-0049); 
an impedance calculating circuit 124 (see at least par 0030); and 
a microcontroller (i.e. processor, computer) (see at least par 0032).
In regards to claim 15, Goyal discloses a sensing system wherein the impedance calculating circuit 124 is wirelessly connected to the circuitry to measure current (see at least par 0030).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442), Khatchatrian et al. (US 6,859,049) (“Khatchatrian” hereinafter) further in view of De Limon et al. (US 2018/0177430) (“De Limon” hereinafter).
In regards to claim 7, Goyal as modified by Lavy discloses a sensing system, as described above in claim 5, that fails to explicitly teach a system wherein the impedance analyzer comprises: a first signal generator operable to generate AC voltage or current signals of tunable frequencies and a second signal generator operable to generate AC voltage or current signals of tunable frequencies. 
However, Khatchatrian teaches that it is known to provide a system wherein the impedance analyzer comprises: a first signal generator 22 operable to generate AC voltage or current signals of tunable frequencies; and a second signal generator 23 operable to generate AC voltage or current signals of tunable frequencies (see at least abstract, figs. 4-5, col. 3, lines 12-28, col. 10, lines 41-65, col. 12, lines 43-66 and col. 13, lines 12-32).
Therefore, since Goyal discloses a system wherein a sinusoidal signal may be applied at two excitation frequencies that can be applied simultaneously or sequentially so as to increase discrimination between the electrical characteristic of a first tissue and the electrical characteristic of a second tissue (see at least par 0049), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal as modified by Lavy wherein the impedance analyzer comprises: a first signal generator operable to generate AC voltage or current signals of tunable frequencies and a second signal generator operable to generate AC voltage or current signals of tunable frequencies as taught by Khatchatrian in order to apply two excitation frequencies that can be applied simultaneously or sequentially so as to increase discrimination between the electrical characteristic of a first tissue and the electrical characteristic of a second tissue.
	Goyal as modified by Lavy and Khatchatrian discloses a system, as described above, that fails to explicitly teach a system comprising a first signal generator operable to generate first AC voltage or current signals of tunable frequencies and amplitude, wherein the distal electrode and a first one of the plurality of electrodes are connected to the first signal generator; and second signal generator operable to generate AC voltage or current signals of tunable frequencies and amplitude, wherein at least a second one of the plurality of electrodes , which is different from the first one of the plurality of electrodes, is connected to the second signal generator.
However, De Limon teaches that it is known to provide a system that is operable to generate first AC voltage or current signals of tunable frequencies and amplitude, wherein the distal electrode and a first one of the plurality of electrodes are connected to the first AC voltage or current signals; and second AC voltage or current signals of tunable frequencies and amplitude, wherein at least a second one of the plurality of electrodes , which is different from the first one of the plurality of electrodes, is connected to the second AC voltage or current signals (see at least abstract, fig. 1 and par 0021, 0024-0028, 0039-0043, 0080-0084, 0100 & 0118, 0121-0123 & 0130).
Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal as modified by Lavy comprising a first signal generator, as taught by Khatchatrian, operable to generate first AC voltage or current signals of tunable frequencies and amplitude, as taught by De Limon, wherein the distal electrode and a first one of the plurality of electrodes, as taught by De Limon, are connected to the first signal generator a taught by Khatchatrian; and second signal generator, as taught by Khatchatrian, operable to generate AC voltage or current signals of tunable frequencies and amplitude, as taught by De Limon, wherein at least a second one of the plurality of electrodes, which is different from the first one of the plurality of electrodes, as taught by De Limon, is connected to the second signal generator as taught by Khatchatrian in order to determine an estimate of electrical properties across at least two of the plurality of different frequencies for a plurality of regions.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442) further in view of De Limon et al. (US 2018/0177430) (“De Limon” hereinafter)
Goyal as modified by Lavy discloses a sensing system, as described above, that fails to explicitly teach a system wherein the impedance analyzer comprises:
a first signal sensor operable to measure AC voltage or current signals, wherein the distal electrode and a first one of the plurality of electrodes are connected to the first signal sensor; and a second signal sensor operable to measure AC voltage or current signals, wherein at least a second one of the plurality of electrodes , which is different from the first one of the plurality of electrodes , is connected to the second signal sensor.
However, De Limon teaches that it is known to provide a system wherein the impedance analyzer comprises: a first signal sensor operable to measure AC voltage or current signals, wherein the distal electrode and a first one of the plurality of electrodes are connected to the first signal sensor; and a second signal sensor operable to measure AC voltage or current signals, wherein at least a second one of the plurality of electrodes , which is different from the first one of the plurality of electrodes, is connected to the second signal sensor (see at least abstract, fig. 1 and par 0021, 0024-0028, 0039-0043, 0080-0084, 0100 & 0118, 0121-0123 & 0130).
Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal as modified by Lavy wherein the impedance analyzer comprises: a first signal sensor operable to measure AC voltage or current signals, wherein the distal electrode and a first one of the plurality of electrodes are connected to the first signal sensor; and a second signal sensor operable to measure AC voltage or current signals, wherein at least a second one of the plurality of electrodes , which is different from the first one of the plurality of electrodes , is connected to the second signal sensor as taught by De Limon in order to determine an estimate of electrical properties across at least two of the plurality of different frequencies for a plurality of regions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442) further in view of Chetham et al. (US 2011/0313311) (“Chetham” hereinafter). 
Goyal as modified by Lavy discloses a sensing system, as described above, that fails to teach a system wherein the circuitry to measure voltage or current includes a differential amplifier.
However, Chetham teaches that it is known to provide a system wherein the circuitry to measure voltage or current includes a differential amplifier 506 (see at least fig. 5 and par 0094-0095, 0261-0264 & 0297).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal as modified by Lavy wherein the circuitry to measure voltage or current includes a differential amplifier as taught by Chetham in order to allow the impedance analyzer to determine impedance values using the current and differential voltage signals.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (‘379) in view of Lavy (‘442) further in view of Arevalos (US 2015/0012007).
Goyal as modified by Lavy discloses a sensing system, as described above, that fails to teach a system wherein the computer software includes algorithms to collect at least one reference impedance value using the plurality of electrodes, to normalize the impedance and phase continuously measured by the impedance analyzer by the at least one reference impedance value as an impedance ratio, and to indicate whether the impedance ratio is within predefined ranges.
However, Arevalos teaches that it is known to provide a system herein the computer software includes algorithms (see at least fig. 8 and par 0058-0059) to collect at least one reference impedance value using the plurality of electrodes 172, to normalize the impedance and phase (see at least par 0064) continuously measured by the impedance analyzer by the at least one reference impedance value as an impedance ratio, and to indicate whether the impedance ratio is within predefined ranges (see at least par 0040, 0044 & 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Goyal as modified by Lavy wherein the computer software includes algorithms to collect at least one reference impedance value using the plurality of electrodes, to normalize the impedance and phase continuously measured by the impedance analyzer by the at least one reference impedance value as an impedance ratio, and to indicate whether the impedance ratio is within predefined ranges as taught by Arevalos in order to determine the changes in the impedance values. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791